Exhibit 99.1 Joint Filing Agreement The undersigned hereby agree that the Statement on Schedule 13G dated August 23, 2013 with respect to the shares of Common Stock of Regado Biosciences, Inc, and any amendments thereto executed by each and any of the undersigned shall be filed on behalf of each of the undersigned pursuant to and in accordance with the provisions of Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended. Dated:August 23, 2013 BIOTECHNOLOGY VALUE FUND, L.P. BVF PARTNERS L.P. By: BVF Partners L.P., its general partner By: BVF Inc., its general partner By: BVF Inc., its general partner By: /s/ Mark N. Lampert Mark N. Lampert By: /s/ Mark N. Lampert President Mark N. Lampert President BVF INC. BIOTECHNOLOGY VALUE FUND II, L.P. By: /s/ Mark N. Lampert Mark N. Lampert By: BVF Partners L.P., its general partner President By: BVF Inc., its general partner /s/ Mark N. Lampert By: /s/ Mark N. Lampert MARK N. LAMPERT Mark N. Lampert President
